ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	This Action is responsive to: the After Final amendment of 8/18/2022 responding to the Final action mailed 5/18/2022 in the Application as filed 5/15/2020 as a reissue application of US Pat 9,215,695 B2 to Suzuki et al., issued 12/15/2015 from US Pat App. Ser. No. 13/808,454, filed 3/4/2013 based on PCT/JP2011/064824.
	US Pat 9,215,695 issued with claims 1-15, with claims 1, 7, and 13-15 being independent. In the instant reissue Application, Patent Owner has amended claims 1, 7, 14, and 15.
	The After Final Amendment of 8/18/2022 will not be entered for the reasons set forth below.


Reissue and Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,129,742 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	The Examiner has determined that there are no other pending reissue Applications for the instant ‘695 Patent. The Examiner has determined further that there are no pending reexaminations or post-grant proceedings before the Patent Trial and Appeal Board, or any interferences. The Examiner has determined that there is no open litigation with regards to the ‘695 Patent.




Reissue Amendment
The proposed Amendment of 8/18/2022 will not be entered as it does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.
Here, the proposed amendment to claim 5 aims to remove matter using strikethrough instead of brackets. 37 CFR 1.173(b) and (d) state:
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets;
Thus the Amendment will not be entered. See MPEP 1453, which states “…that if an informal amendment is submitted after final rejection … an advisory Office action should be issued using Form PTO-303 indicating that the amendment was not entered because it does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.” (emphasis in original).



Response to Arguments
	Patent Owner provides arguments in pp. 8-19 of his Amendment of 8/18/2022.
	As noted above, the proposed Amendment will not be entered. Arguments towards the claims as modified by the proposed Amendment are considered moot for this reason. However, Patent Owner includes arguments as to the previous rejections, including those unaddressed by the Amendment, to which the Examiner responds below. 
First, as to the Declaration and rejections under 35 USC 251 (Remarks at 9), it is noted again that the previously-provisioned Declaration does not cure the deficiencies in the originally-filed Declaration.
	Patent Owner argues here that his 5/2/2022 Reissue Declaration is sufficient in that it identifies an error correctable under reissue. The 5/2/2022 Declaration states that the error upon which reissue is based is that “[t]he claims of the corresponding patent include an error in that they do not recite a second value”. However, all of the issued claims include a second value. See, inter alia, the ‘695 Patent at col. 29 l. 1 (independent claim 1), col. 30 l. 5 (independent claim 7), col. 31 l. 11 (independent claim 13), col. 32 l. 1 (independent claim 14), and col. 32 l. 28 (independent claim 15). Failure to include a feature which is not lacking in the issued claims cannot be considered a proper error upon which reissue may be based.
Patent Owner asserts that the statement on the face of the Declaration that the reissue is filed “by reason of the patentee claiming more or less then ah had the right to claim in the patent” is sufficient, however this is incorrect. 
[A]all reissue oaths or declarations must contain the following:
(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid—
(1) by reason of a defective specification or drawing, or
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.
MPEP 1414.
37 C.F.R. 1.175  Inventor's oath or declaration for a reissue application.
(a) The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251  being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
37 CFR 1.175(a) (emphasis added).
Merely checking the box that states that the issued claims are either too narrow or too broad is not sufficiently detailed to provide error; 37 CFR 1.175(a) makes it clear that the required error identified be separate from such identification. See also MPEP 1414(II).
Continuing, Patent Owner also asserts that no specific error statement is necessary in the case of a non-broadening reissue, however this is incorrect. As noted above, 37 CFR 1.175(a) requires that all reissue Declarations include both statements. This includes non-broadening reissues. 
	

Second, as to rejections under 35 USC 112, first paragraph and associated rejections under 35 USC 251 (pp. 9-13 of Remarks), the Examiner responds as follows.
	It is noted that arguments towards patentability as to the removal of matter in the proposed amendment (“configured to and/or programmed to” language) are moot as the amendment is not entered. 
However, Patent Owner further argues the rejection to which the proposed Amendment was responsive.
	As to 35 USC 112(a) and the written description requirement with respect to the claim term “configured to and/or programmed to” (claim 1, exemplary), the Examiner continues to assert that “programmed to” claims a computer-implemented function. Patent Owner argues that “…non-computer elements of a circuit (e.g., PGA, EPROM) may be programmed to perform particular operations”, however this is not persuasive as the instant Patent does not include any description of a programmable gate array or EPROM in its description. The only recitation in the ‘695 Patent of any programmable circuit element at all is that of a general-purpose computer, and the only recitation of any program is with respect to such a general-purpose computer.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.	MPEP 2161.01(I).
Given that the only program disclosed in the patent disclosure is towards a program running on a general purpose computer which may comprise a portion of the MS or BS claimed, and given the lack of disclosure of any other programmable device other than a general-purpose computer, the disclosure is thus not clear as to which portions the computer corresponds to, and more importantly, does not disclose any actual algorithm in sufficient detail as to demonstrate to one of ordinary skill in the art that the inventor possessed the programming claimed. Finisar, cited above.
	Patent Owner’s arguments towards rejections under 35 USC 251 (new matter) and the Final action’s finding that the instant ‘695 Patent claims are not accorded the earliest filing date of 7/5/2010 are based on his arguments towards rejections under 35 USC 112(a) and are found not persuasive for the reasons set forth above as to the written description.
	As to 35 USC 112(a) and the written description requirement with respect to the claim requirement of a coding circuit for decoding the first and second ACK/NACK sequences, including a function of determining the first integer by a first method in said decoding circuit (claim 7, exemplary), the Examiner finds Patent Owner’s demonstration of support in the ‘695 Patent to be persuasive, and the rejection as to claims 7 and 13 are withdrawn.
	As to 35 USC 112(a) and the written description requirement with respect to the claim requirement of a second integer being given by the first integer (claim 1, exemplary), the Examiner finds Patent Owner’s demonstration of support in the ‘695 Patent to be persuasive, and the rejection as to claims 1, 7, and 13-15 are withdrawn.



	 



Third, as to rejections under 35 USC 112, second paragraph (pp. 12-13 of Remarks), the Examiner responds as follows.
It is noted that arguments towards patentability as to the removal of matter in the proposed amendment (“configured to and/or programmed to” language) are moot as the amendment is not entered. 
However, Patent Owner further argues the rejection to which the proposed Amendment was responsive.
	As to 35 USC 112(b) and the claim term “configured to and/or programmed to” (claim 1, exemplary), Patent Owner admits that “configured to” encompasses the term “programmed to”, that is to say, “programmed to” is narrower than “configured to”. This means by Patent Owner’s own admission, the claim term “configured to and/or programmed to”, when read in the conjunctive form “configured to and programmed to” is an example of a broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	
	As to the rejection under Double Patenting (pp. 14-16 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	As an initial matter, the reference claim discloses a first and second, different ACK/NACK sequence. ‘172 Patent at col. 32 ll. 47-55 (claim 2, applied to instant claim 1). Both sequences have a bit length (i.e. a first and a second value), and both lengths are inherently a multiple of a modulation order (i.e. a number of symbols times a number of bits/symbol). The instant claim does not require that the first and second values are different, nor that that the first and second integers are different. One of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol. As the claims do not require any actual step or element performing a function as to multiplying a symbol count by a bit/symbol ratio, but rather claim such as merely a property of the bit sequences, the fact that the bit length of an ACK/NACK sequence is  representable by the product of the two does not differentiate from the prior art reference.
Continuing, as noted by Patent Owner in p. 14 of Remarks, Hammarwall describes Q’ as representing a number of modulation symbols in a control signal, specifically as to Q’m being the value for control signal M. This comports with the normal definition of Q’ throughout the art and the instant Patent. Patent Owner argues that Q’ of Hammarwall does not represent the first and second values claimed as the first and second values are not symbol sizes, however the reference claim teaches the first and second values as noted in the rejection; Hammarwall discloses what is missing from the reference claim, notably that the first and second ACK/NACKs have a length that are further representable by a first and second integer, produced by different methods, that are multiplied by a modulation order. Here, Hammarwall discloses that Q’m, that is the integer value corresponding to a ACK/NACK sequence M, may be determined by several different methods, including ones that are dependent on another method used for another calculation. Hammarwall at col. 19 l. 18-col. 20 l. 16, col. 9 ll. 20-65, noting that Q’m-1 may be calculated based on a value of Q’m determined recursively, or that Q’m may be determined by first determining Q’o in a similar manner. This teaching renders Patent Owner’s argument that Hammarwall does not disclose determining Q’m and Q’n (n≠m) by different methods not persuasive.
 
	As to the rejection under 35 USC 103 (pp. 16-18 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
	First, Patent Owner asserts that the rejection merely cites three lines of Montojo. This is incorrect, as the rejection cites other portions of the reference as to teaching a first and second value, namely col. 5 l. 21-66 of the reference, which shows the different possible lengths of ACK/NACK sequences as well as the relationship between such and the modulation order. As to number of bits and modulation order, as noted above in the prior art rejection, one of ordinary skill in the art would understand that a bit length of a group of words or symbols is inherently representable by the number of words or symbols multiplied by the number of bits per word or symbol. As noted above with respect to the rejection under Double Patenting, the claims do not require any actual step or element performing a function as to multiplying a symbol count by a bit/symbol ratio, but rather claim such as merely a property of the bit sequences; the fact that the bit length of an ACK/NACK sequence is  representable by the product of the two does not differentiate from the prior art reference. 
	Note here that while Montojo discloses creating a bit sequence by concatenating n bit sequences of length Q(n), Montojo discloses that there is a relationship between the bit length of an ACK/NACK sequence Q and the number of symbols Q’ making up the sequence, namely that the bit sequence Q is a multiple of the number of symbols Q’ by the modulation order Qm:
A vector sequence output of the channel coding for HARQ-ACK information is denoted by q0ACK, q1ACK, . . . , qQack-1ACK, where Q’ACK = QACK/Qm.
Montojo at col. 6 ll. 8-10. See also Id. at col. 4 ll. 48-62 and col. 5 ll. 39-52, cited in the rejection. That is to say, Montojo clearly discloses that the length of the coded ACK/NACK sequences are related to an integer (number of symbols) as a multiple of the modulation order as claimed. As the modulation order is a constant here, determination of the bit length and determination of the symbol length are essentially one and the same.
It is noted that in this area of technology the term Q’ refers to the number of coded symbols. See, inter alia, 3GPP TS 36.212 “Multiplexing and channel coding (Release 8)” at Sec. 5.2.4.1, cited by Patent Owner in the filing of the application. This reference, disclosing the standard for LTE systems at the time of the invention, further notes, as does Montojo, that the symbol length Q’ and the corresponding bit length of an ACK/NACK sequence Q are related as a multiple of the modulation order Qm. Id.  The Examiner further notes that Hammarwall operates specifically according to this standard, which would have been Release 8 at the time of the invention of Hammarwall as well as the instant ‘695 Patent.
As to Hammarwall, Patent Owner’s arguments are based on those asserted above as to Double Patenting, and are found not persuasive for the reasons set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
	/ERON J SORRELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992